Citation Nr: 1128833	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  10-40 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to recognition as a former prisoner of war (POW).


WITNESSES AT HEARING ON APPEAL

Veteran and MV


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from September 1941 to April 1942 and from November 1944 to April 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 administratiave decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  This case has been advanced on the Board's docket.

In April 2011 the Veteran testified at a hearing at the Board before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding is of record.

The Board notes that the Veteran was issued a copy of July 2006, January 2005, and February 2004 rating decisions which denied service connection for disabilities not at issue, and which advised him that he had not submitted any additional evidence to support his contention that he was a former prisoner of war.  Significantly, however, no formal determination was made by the RO at those times as to the Veteran's entitlement to recognition as a former POW, and the notices of those rating decisions did not provide the Veteran notice of any formal determination as to his entitlement to recognition as a former POW.  As such, the Board finds that the most recent prior final determination as to the Veteran's entitlement to recognition as a former POW was made in March 2001.


FINDINGS OF FACT

1.  An unappealed March 2001 RO decision denied the Veteran entitlement to recognition as a former POW.

2.  Evidence received subsequent to the March 2001 RO decision does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to recognition as a former POW.


CONCLUSIONS OF LAW

1.  The unappealed March 2001  RO decision that denied the Veteran entitlement to recognition as a former POW is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the March 2001 RO decision is not new and material, and the Veteran's claim of entitlement to recognition as a former POW is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in March 2009 the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the appellant to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  The Board notes that the March 2009 letter contains the information required by Kent v. Nicholson, 20 Vet. App. 1 (2006), and testimony given at the April 2011 Board hearing reveals that the Veteran was well aware of the issue on appeal.  VCAA notice was completed prior to the initial AOJ adjudication of the claim.  Pelegrini.

Duty to Assist

The Veteran's service records are associated with the claims file, and during the course of this appeal VA has attempted to certify the Veteran's POW status.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

New and material

Generally, an unappealed (final) RO decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.

Under 38 U.S.C.A. § 5108, however, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369.

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  Elkins v. West, 12 Vet. App. 209 (1999).

Beginning in 1954 the Veteran has attempted to gain entitlement to recognition as a former POW for VA benefits purposes.  In multiple decisions (including in July 2006, January 2005, February 2004, March 2001, March 1997, July 1996, and May 1954) throughout the years (sometimes characterized as entitlement to recognition as a former POW, and sometimes considered in connection with other claims, for example, entitlement to service connection for malnutrition) VA has denied entitlement to recognition as a former POW on the basis that service department records indicated that the Veteran did not acquire prisoner of war status.  The Board observes that VA has made, as shown in such documents as the January 2010 VA administrative decision, various attempts to certify or verify the Veteran's POW assertions.

As noted above, the most recent final denial of entitlement to recognition of the Veteran as a former POW was made in a March 2001 RO decision.  The Veteran was issued notice of the determination and his appellate rights, but no appeal was made therefrom.  As such, the March 2001 RO decision is final.  38 U.S.C.A. § 7105.

The Veteran subsequently filed an application to reopen the claim of entitlement to recognition as a former POW in September 2008.  In the January 2010 decision on appeal, the RO again denied the Veteran entitlement to recognition as a former POW, and the present appeal ensued.

The evidence of record at the time of the March 2001 RO decision included service personnel records and various statements submitted by the Veteran and his service comrades.

The evidence added to the claims file subsequent to the March 2001  RO decision includes more statements from the Veteran, duplicative service personnel records, and April 2011 Board hearing testimony.  In addition, a December 2009 letter from the National Personnel Records Center (NPRC) stated, in pertinent part, as follows:

Our records indicate that [the Veteran] did not acquire prisoner of war status.  There is no evidence that a claim was made with the War Claims Commission (WCC).  Without a positive determination from that agency, our agency cannot favorably consider prisoner of war status.

The evidence added to the claims file subsequent to the March 2001  RO decision does not raise a reasonable possibility of substantiating the claim of entitlement to recognition as a former POW.  In fact, there has been nothing material added to the file since the March 2001  RO denial.  The evidence submitted since March 2001  is essentially cumulative of that already of record.  Moreover, the Board finds that the Veteran has not provided any evidence that would warrant a request for recertification from the service department.  Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008); 38 C.F.R. § 3.203 (2010).

The Board notes that the Veteran is competent to provide statements concerning factual matters of which he has first hand knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board notes, however, that the Veteran's assertions and statements concerning his former POW status have been of record during the prior denials.  In short, evidence received subsequent to the March 2001  RO decision does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim of entitlement to recognition as a former POW.  As such, a grant of the Veteran's request to reopen a claim of entitlement to recognition as a former POW is not warranted.

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive and negative evidence to permit a favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As the preponderance of the evidence is against the claim, the appeal is denied.


ORDER

The appeal to reopen a claim of entitlement to recognition as a former prisoner of war (POW) is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


